     Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 1 of 42




                 UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK
________________________________________________
EDWYNA W. BROOKS D/B/A                           )
EW BROOKS BOOKS LLC                              )
                   Brooks                        ) Action No. 19-1944 JSR
v.                                               ) AFFIDAVIT OF
                                                 ) EDWYNA BROOKS
DAMON ANTHONY DASH and                           )
POPPINGTON LLC d/b/a DAMON                       )
DASH STUDIOS                                     )
                  Defendants                     )
________________________________________________)


1.     My name is Edwyna Brooks (“Brooks”) and I make this representations

of my own free will.


2.     Edwyna Brooks d/b/a EW Brooks Books LLC (“Brooks”) is an author

from North Carolina with a last address of 211 Livingston Street, Norwood, NC

28128 and lived in Kentucky in 2015. I am part of a military family that is

presently stationed in South Korea.


3.     I am the owner of the “Mafietta” Book series which is on sale at amazon.

https://www.amazon.com/s?k=mafietta&ref=nb_sb_noss


4.     “Mafietta” is my unregistered trademark that I began to use in 2013. I also

use the mark on my website. https://mafietta.com/



5.     Brooks is the author of “Mafietta” a four-part book series based on aspiring

female crime boss. Brooks’ goal when writing the book series was to have it turned into a

film and/or television series. The books have been copyrighted. See Exhibit A. U.S.
     Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 2 of 42




Copyright Registration Number TX-931-981. The books appear for sale at amazon.com.

https://www.amazon.com/Mafietta-Rise-Female-Boss/dp/0692410406.


6.     Brooks filmed a version of Mafietta in 2014 with director, Jahmar Hill and the

short film gained some recognition/attention.


7.     Then in 2015, Damon Dash (“Dash”) was in Albemarle, North Carolina – a small

town with a population of close to 16,000 people. Brooks was visiting family in North

Carolina in 2015. Brooks attended the Poppington LLC (“Poppington”) seminar that was

being held at that time in North Carolina and paid the fifty-dollar ($50.00) fee to attend

the seminar.


8.     Brooks attended the Poppington seminar at an old heating and air-conditioning

building in mid-July 2015. Brooks informed the Defendants as to status of Mafietta. The

Defendants were informed that Brooks had the funding and needed “mentorship and a co-

sign” to get the product in the right hands. At the Poppington seminar, Dash informed

Brooks that he wanted to direct the film Mafietta.



9.     The next week, Dash called Brooks and the parties began to negotiate a deal.

Eventually Brooks paid for the production, cast and crew associated with Mafietta.

Damon informed Brooks that she would a make a million dollars by the end of the year

on the film. Dash also informed Brooks that she could use the Jay-Z hit song,

“Reasonable Doubt” in the film because Dash owned it. Later, Brooks learned that Dash

did not own the song.
      Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 3 of 42




10.        Attorney G. Edwin Rush negotiated for Brooks and Attorney Eric Howard

negotiated for Dash on the director’s contract for Mafietta. In 2016, the parties circulated

the final agreement which called for Dash to provide services on a “work for hire” basis.

See Exhibit B. Eventually Dash, rejected the offer as Dash never signed the contract. The

parties never executed a contract and no contract of any kind was agreed upon by the

parties.



11.        Dash’s shenanigans began on the first day of filming of which Brooks was absent

attending her step-father’s funeral. Upon return to the set, Brooks learned that Damon

spent 2-3 hours of the day filming a music video for the musical artist “Murda Mook”

(who was also acting in the movie), instead of performing services relating to Mafietta.

Brooks was furious and Dash and Brooks had a loud, emotional exchange in front of cast

and crew members. Dash insisted that no music video was filmed during the production

of Mafietta. Later Brooks would view the footage from the day in question which

confirmed that a music video was produced and filmed by Dash.



12.        Eventually Brooks fired Dash for numerous indiscretions and the overall

difficulty in working with Dash. Dash was no longer associated with the film as of 2016.



13.        In 2017, Brooks learned that the Defendants placed numerous posts of Mafietta on

the official Poppington and Dame Dash Studios Instagram pages. See Exhibit C.



14.        In 2017, the Defendants placed the film Mafietta on Dame Dash Studios

subscription-based platform and on iTunes. See Exhibit D. Brooks subsequently reached
      Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 4 of 42




out to iTunes for copyright infringement and the video was removed. See Exhibit E. The

correspondence with iTunes and the Defendants indicate that iTunes was advised that,

“the Dame Dash Studios team has full copyright to this title and that it was produced by

Poppington Inc.” which was untrue.



15.     The Defendants have willfully and negligently infringed on Brooks’ copyright

and intellectual property.



16.     The Defendants have destroyed the investment in the film and the marketability of

the film.



17.     The Defendants are not owners or joint-authors of the Mafietta film.



18.     The Defendants were not authorized to market the film to any entity and

destroyed Brooks’ potential relationship with iTunes by unlawfully streaming the film

without Brooks’ consent.



19.     Brooks has filed for a copyright for the film Mafietta, which is a derivative work

of the book series, U.S. Copyright Application No. 7364178241. See Exhibit F.



20.     The IMDB information on the film Mafietta appears at

https://www.imdb.com/title/tt5553260/?ref_=nm_flmg_act_1 Exhibit G.
      Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 5 of 42




21.    Brooks is the creator of the film and the rightful owner of the copyrighted

books and have a pending copyright for the Mafietta film.


22.    Defendants without the consent of Brooks, posted the film on its social

media and streamed the film on iTunes for fees. The defendants never had the

authority to stream the file and never provided the fees to Brooks.


23.    Defendants have infringed on Brooks’ exclusive rights.


24.    The film Mafietta is a derivative work of my Copyright Registration No.

TX-931-981, for the Mafietta book series. It contains the same themes, storylines,

and characters as I intended.


25.    Brooks paid for the entire production of the film Mafietta and the

defendants paid for nothing.


26.    Brooks is the legal owner and author of the film and the Mafietta book

series. The Defendants are not the owners or co-authors of the film Mafietta.


27.    Brooks seeks to (1) enjoin the activity of the Defendants, (2) statutory

damages and (3) Attorney fees relating to Defendants’ actions. Defendants have

harmed Brooks in business and have destroyed the value of the film.



28.    Defendants’ unlawfully used the trademark Mafietta in the marketing, distribution

and promotion of the film Mafietta without Brooks’ consent.
      Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 6 of 42




29.     Defendants have infringed on the mark the Brooks owns, and is harming Brooks

in its business.


30.     Defendants has caused confusion in the marketplace with its infringing activities

and unfair business actions. Defendants fail to mention Brooks at all in association with

the film, despite the fact that the Defendants had no rights to market or distribute the film.



31.     Defendants contend to be the owners of the Mafietta movie which contain

Brooks’ trademark.



Signed Under the Pains and Penalty of Perjury

____________________________
Edwyna W. Brooks

Dated: March 12, 2019
    Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 7 of 42




      EXHIBIT A
                                      Mafietta.


                  Relevance:
              Type of Work: Text
Registration Number / Date: TX0007931981 / 2014-03-05
           Application Title: Mafietta.
                       Title: Mafietta.
                 Description: Electronic Deposit.
       Copyright Claimant: Edwyna Williams Brooks, 1979- . Address: 3193 Ft.
                              Campbell Blvd., Apt 334, Clarksville, TN, 37042, United
                              States.
           Date of Creation: 2013
        Date of Publication: 2013-03-01
 Nation of First Publication: United States
 Authorship on Application: E.W. Brooks, pseud. of Edwyna Williams Brooks, 1979-
                              (author of pseudonymous work); Citizenship: United
                              States. Authorship: text.
                      ISBN: 978-1484148655
                     Names: Brooks, Edwyna Williams, 1979-
                            Brooks, E.W., pseud., 1979-
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 8 of 42
      Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 9 of 42




         EXHIBIT B
From: Rush, G. Edwin <rush@rushthelawyer.com>
Date: Tue, Oct 4, 2016 at 8:03 PM
Subject: MAFIETTA
To: Eric Howard <Ehoward.law@gmail.com>


Hello Eric,

Enclosed please find both clean and marked up versions of Mr. Dash's agreement
with Mrs. Brooks. Please have him sign four original copies and return to me at
the below address.

For peace of mind, feel free to also send me an an electronic copy which I can
have Mrs. Brooks countersign while we pass the originals to one another. As she
has not had a chance to review this message, I reserve her right to make changes
until the contract has been fully executed.


Very truly yours,

G. Edwin Rush
__________________________
G. Edwin Rush II, Esq.
Rush Law and Consulting, APC | 333 S. Grand Ave., Suite 450 | Los Angeles, CA 90071
(213) 232-1620 (o) | (213) 260-2310
(f) | Rush@rushthelawyer.com | www.RushTheLawyer.com
"Legal Services...for a better tomorrow."
PRIVILEGED COMMUNICATIONS
E-mails sent by Rush Law and Consulting, APC are intended only for the use
of the individual or entity to whom it is addressed and may contain
information that is privileged, confidential and exempt from disclosure under
applicable law. If the reader is not the intended recipient or the employee or
agent responsible for delivering the message to the intended recipient, it is
hereby notified that any dissemination, distribution or copying of the
communication is strictly prohibited. If you receive a communication in error,
please notify the sender of the communication immediately.



           MAFIETTA MOTION PICTURE DIRECTOR’S AGREEMENT
                         EW BROOKS BOOKS LLC
    Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 10 of 42




AGREEMENT made this 8th 4th day of AprilOctober, 2016, by and between EW
BROOKS BOOKS LLC its successors, licensees and assigns, whose address is P.O. Box
1083 Oak Grove, Kentucky, KY 42262 (“Producer”), and POPPINGTON LLC dba
DAMON DASH, whose address is
_____________________________________________________ (“Director”)
(collectively “the Parties”).

                                     WITNESSETH:
     WHEREAS, Producer intends to produce a motion picture currently entitled Mafietta
(the “Film”) and desires to engage Director to direct same and actively participate in the
marketing and selling the Film to potential distributors, and;
   WHEREAS, Director desires to accept said engagement;
NOW, THEREFORE, in consideration of the mutual covenants and conditions set forth
hereinafter, the parties hereto agree as follows:

1. Engagement

Producer hereby engages Director as the director of the Film, to perform all the services
and functions customarily performed by a director of a motion picture, including, but not
limited to, participating in the process of rewriting the screenplay, consulting with the
Producer on casting and selection of creative personnel, and all areas of planning,
production, and postproduction. It is hereby agreed that Producer will have final script
approval of the screenplay for the Film.

2. Schedule
Director will make himself available for work on the Film according to the following
schedule:
           2.1 Script Preparation. Director will make himself available commencing on
       the date of this agreement or at any time mutually agreed to by the Parties in person
       and thereafter either in person, if available, or by way of telephone or digital
       transmission at reasonable times to discuss revisions of the screenplay with the
       screenplay writer, or such other writers as may be engaged to rewrite the
       screenplay, and continuing until such time as a revised screenplay satisfactory to
       Director is delivered.

           2.2 Scheduling the Production. The Parties acknowledge that preproduction
       began prior to the date of this agreement. Production will commence no later than
       August 3, 2015 followed immediately by postproduction. Director will advise
       Producer of all engagements offered to him that might conflict with any
       preproduction, production, or postproduction. Director will be free to accept such
       offers until such time as he has been notified of the exact production date.

          2.3 Preproduction. Preproduction will run for a time mutually agreed by the
       Parties. During such time, Director will make himself available on a nonexclusive
       basis to consult with Producer by telephone and mail on all creative aspects of the
       production.
    Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 11 of 42




           2.4 Production. Principal photography will commence immediately following
       the preproduction period and will include a one (1) week shooting schedule with a
       one (1) week

                                           -1-
contingency period available at the end thereof. Director agrees to comply will all
reasonable requests and do all things necessary to assure completion of the Film on time
and within the budget.

           2.5 Postproduction and Director’s Cut. Commencing not later than one (1)
      week after completion of principal photography and continuing for a period of not
      more than eight (8) weeks, Director agrees to devote himself exclusively to the
      preparation of a fully edited Director’s cut of the Film running not less than forty-
      two (42) minutes in duration. Thereafter, and subject to the terms of Producer’s
      agreement with a motion picture distributor (the “Distributor”), Director agrees to
      make himself available for up to two (2) additional cuts and two
(2)   previews but all under Distributor’s control if such control is provided for in
Producer’s agreement with Distributor.

2.6 Press Openings. Director agrees to make himself available, subject to bona-fide
unavailability due to other commitments, to attend key openings, for press and other
purposes, in London, New York, Charlotte, Los Angeles, Atlanta, or other such important
venues as Producer may request. All expenses for such appearances will be paid by
Director.

3. Work Made for Hire

Director’s performance hereunder, including all suggestions, ideas, or screen business
contributed to the screenplay or to the Film as made will be as an employee for hire, with
the resulting film to be deemed a work made for hire as defined in the United States
Copyright Act, and Producer, or its designee, will be deemed the sole author thereof.
Moreover, Director waives any so-called author’s rights or droit moral that may accrue
under any law throughout the world based on or deriving from his contributions to the
Film.

4. Compensation

   In consideration of Director’s services to be rendered as set forth herein, Producer
agrees to pay Director the following sums.
           4.1 Director’s Fee. Director is to receive a fee of equivalent to one dollar
       ($1.00) (“Director’s fee”).
          4.2 Additional Compensation. Producer agrees to pay Director as additional
       compensation hereunder a percentage of Net Proceeds, as defined in the financing
       agreement between Producer and its investors, equal to fifty percent (50%) of one
       hundred percent (100%) of said Net Proceeds (“Additional Compensation”).
       Payment of said Additional Compensation is to be made on the same terms and
    Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 12 of 42




       paid at the same times as payment is made to the investors, along with copies of
       statements as issued to the investors.
It is acknowledged that the Film is based on the book “Mafietta,” written by Edwyna W.
Brooks. Notwithstanding the above-mentioned Net Proceeds, at no time shall Director
receive, or Producer be obligated to pay and proceeds from merchandise which does not
directly refer to the Film (e.g. if the merchandise only refers to the title Mafietta or uses
phrases or characters originally portrayed in the book from which the Film is derived).
References to characters, scenes, venues, and photography, as portrayed in the Film or
the Film packaging, will be considered Merchandise and subject to division of the Net
Proceeds, except in the instance where such references are made on book covers of
subsequent publications of the aforementioned literary work, Mafietta or literary
derivatives of the book.
     Subject to a reasonable review by Director of expenditures made by Producer and
other financiers in the production of the Film, such expenditures shall be deducted prior
to any division and distribution of the Net Proceeds to Director. For the avoidance of
doubt, Producer and its investors of the Film will be repaid their individual investments
(i.e. expenses) before the fifty percent (50%) split of the Net Proceeds will take effect.
The current investment into the film, as agreed to between Producer and Director is
FORTY THREE THOUSAND THREE HUNDRED SEVENTY TWO DOLLARS AND
EIGHTY FOUR CENTS ($43,372.84) per the attached schedule, hereby incorporated as
Exhibit A.
   Director shall be compensated from the Net Proceeds, not the gross. Such
expenditures are currently estimated to be approximately EIGHTY FIVE THOUSAND
DOLLARS ($85,000.).
Producer is under no obligation to invest any additional funds in the Film, including for
any “pick-up” scenes.
All proceeds from the distribution and exploitation of the Film are to be paid directly to
Producer prior to any division of funds.
Producer shall provide Director an accounting of all proceeds paid for the production of
the Film.
4.3 Tax and Transfer Restrictions. All compensation hereunder may be subject to tax
withholding and/or other restrictions issued by appropriate governmental authorities.
Producer agrees to cooperate with Director in complying with all such restrictions.
4.4 Books and Records. Producer agrees to maintain adequate books and records and to
afford Director or a certified public accountant of her/his designation and at his sole cost
and expense, access to said books at Producer’s offices during normal business hours for
the purposes of review and auditing. Said right to review and/or audit will not be
exercised more frequently than once in any twelve (12) month period.

5. Credit

Provided that Director has fully performed hereunder, Producer agrees to accord Director
credit as follows:
6.1 “Directed by.” On a separate card at the end of the front credit roll and in all
advertising except Excluded Ads. Producer agrees to afford Director credit as director in
     Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 13 of 42




one hundred (100%) percent-size type of any other person receiving credit and not less
than twenty-five percent (25%) of the size of the largest letter of the title.

6.2 Publicity. Producer is hereby granted the perpetual right to use and authorize others to
use Director’s name, voice, likeness, and picture for advertising and publicity purposes in
connection with the Film and for use on the covers of or in any inserts in any novelization
based on the motion picture or the literary material derived thereof, and also for use on
the covers or wrappers of any sound track-phonograph albums, discs or tapes, videodiscs
videocassette or DVD packaging containing any part or all of the motion picture score or
the Film itself and also for use in theater or souvenir programs for the Film. Moreover,
Producer agrees to afford Director credit wherever and whenever others associated with
the Film receive credit on all covers, packaging, and inserts as identified heretofore.
Casual or inadvertent failure to afford credit in advertising or publicity will not be
deemed a breach, provided that same is promptly and prospectively corrected on written
notice.


                                            -3-
6.3 Producer’s Credit. In the event Director is in control of the credit roll in the Film,
trailers, and advertising, Director shall include main title credits to Producer at the same
size and font as Director, and not less than twenty-five percent (25%) of the size of the
largest letter of the title as follows: (1) Based upon the book series Mafietta created by
E.W. Brooks; (2) “Story by” E.W. Brooks; and (3) Executive Produced by E.W. Brooks.
Each credit listed above shall receive a single card each. Any YouTube or social media
posts/mentions under Director’s control displaying video of the Film or trailer of the Film
shall also include fixed credits in conformity with the above.

7.   Warranties, Representations and Indemnity

           7.1 Warranties and Representations. Director hereby warrants and represents
       that he has the absolute right to enter into this agreement and will not hereafter enter
       into an agreement in derogation hereof; that he will perform his services in a
       craftsmanlike manner; and that his contributions to the Film will not infringe on the
       right, title, or interest of any person, firm, or corporation.
           7.2 Indemnity. Director further warrants and agrees that he will hold Producer
       and Producer’s successors, licensees, and assigns harmless from all liability, loss,
       costs, and expenses (including reasonable attorney’s fees) that it or they may suffer
       by reason of the breach or alleged breach of any of the terms and warranties
       contained herein. If any claim or action is made or brought alleging facts that, if
       true, would constitute a breach of any of Director’s representations and warranties
       or agreements hereunder, Producer will give Director prompt written notice thereof
       and may, at Director’s expense, be represented by counsel retained by Producer or,
       at its option, by Director. Producer may set off against any moneys payable to
       Director by it, whether under this agreement or otherwise, the amount of any
       liability of Director to it under this paragraph. In addition, pending the final
       determination of such liability, Producer may withhold from any moneys payable
     Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 14 of 42




       to Director, under this agreement or otherwise, such amount as it may deem
       necessary to cover its potential liability on account of such claim or action.
       Producer may compromise or settle such claim on such terms as Producer may
       deem reasonable, unless Director will furnish it with a surety bond in an amount
       and by a surety satisfactory to Producer for the payment to it of such potential
       liability.

8.   Union Affiliation

It is agreed and understood that Director is not a member of the Directors Guild of
America, Inc. Director agrees to join the Directors Guild of America, Inc. at the direction
of Producer in the event that Producer becomes a signatory with the Guild or produces
the Film under the terms, of the Guild Agreement and agrees to remain in good standing
throughout the term hereof.

9.   Further Agreements

           9.1 Execution. Director hereby agrees to duly execute, acknowledge, and
       deliver to Producer or cause to be executed, acknowledged, and delivered to
       Producer, in a form approved by it, any and all further assignments, documents, or
       other instruments that Producer may deem necessary, expedient, or proper to carry
       out and effectuate the intent and purposes of this agreement.
           9.2 Attorney-in-Fact. If Director fails to execute and deliver to Producer any
       further assignments or instruments required of Director under this agreement, then
       Director hereby appoints EW BROOKS BOOKS LLC to be his irrevocable
       attorney-in-fact, with the right, but not the obligation, to execute, acknowledge, and
       deliver any and all such further assignments and
    Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 15 of 42




other instruments in the name of and on behalf of Director, which appointment will be
deemed to be a power coupled with an interest and will be irrevocable.

10. No Obligation to Produce

   Producer will have no obligation to produce or release the Film.

11. Force Majeure

In the event that performance hereunder becomes impracticable as a result of an Act of
God, accident, incapacity, fire, labor controversy, riot, war, civil commotion, acts of
government, or other causes outside of the control of the parties thereto, Producer will
have the right to suspend performance hereunder during the term of such conditions for
up to, but not greater than, a period of six (6) months or, at its option, terminate
Director’s performance hereunder.

12. Time and Budget

It is an essential condition of this agreement that the Film be completed on time and
within the budget determined at the time of commencement of principal photography.
Breach of this condition, or reasonably anticipated breach, as determined in Producer’s
sole discretion, will be grounds to terminate this agreement unless said failure to adhere
to time and budget is not in any way Director’s fault.

13. Incomplete Performance

In the event that another director must be engaged to complete the Film, caused by
Director’s failure to perform hereunder based on illness, incapacity, or other causes or
like or similar nature or on Director’s failure to adhere to the production schedule and
budget, then Director will receive a pro-rata share of the Director’s fee and additional
compensation as the amount of work that Director has performed relates to the total
production work required for the Film. Billing credit will be accorded to that director
who is substantially responsible for directing the Film.

14. Miscellaneous

           14.1      Assignment. Producer may transfer or assign this agreement or all
       or any part of its rights hereunder to any person, firm, or corporation, and this
       agreement will inure to its benefit and to the benefit of its successors, assigns, and
       licensees.
           14.2        Notices.
                       14.2.1 All notices or payments that Producer may be required or
               may desire to give to Director hereunder may be delivered to Director
               personally or sent to her/him by prepaid certified mail or telegraph at the
               address indicated on page 1 hereof or such other address or addresses as
               Director may from time to time designate.
                                           - 15 -
    Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 16 of 42




                       14.2.2 Any notices that Director may be required or may desire to
               give to Producer may be delivered personally to Producer or sent to her by
               certified mail or overnight commercial delivery service generating written
               confirmation of delivery at the address set forth on page 1 hereof, or at such
               other address or addresses as Producer may from time to time designate,
               with a copy to Rush Law and Consulting, APC, 816 S. Broadway333 S.
               Grand Ave., Suite 450, Los Angeles, CA 9001490071.
                       14.2.3 The date of mailing or overnight delivery, as the case may
              be, of any notice or
payment hereunder, will be deemed the date of service of such notice or making of such
payment.
          14.3        Postproduction. Director will have the right to consult with
      Producer during postproduction of the motion picture, and Director will be
      available for consultation, but Producer will have the right to make all final
      decisions with respect to editing and postproduction work, release, and exploitation
      of the motion picture.
           14.4       No Injunctions. In no event will Director be entitled to enjoin or
       otherwise interfere with the production, distribution, or exploitation of the Film or
       other property right based thereon or to terminate this agreement or any rights
       granted hereunder. Director’s sole remedy in the event of any breach of this
       agreement will be an action at law for money damages only.
           14.5        Successors and Assigns. This agreement, and all rights and
       obligations hereunder, will be binding on, and inure to the benefit of, the parties
       hereto and their respective heirs, executors, administrators, personal
       representatives, successors, licensees, and assigns. It is agreed that Director will not
       assign his performance hereunder, which is personal to her/him, and any attempted
       assignment will be deemed null and void.
           14.6      Heading. The headings hereof are for convenience only and will not
       be deemed to modify or alter the terms hereof in any way.
           14.7       Waiver. No waiver, whether it be expressed or implied, of any
       breach of any term or condition hereof will be construed as a continuing waiver or
       consent to any subsequent breach.
           14.8        Arbitration. All disputes hereunder will be resolved before one (I)
       arbitrator of our mutual selection in the City of New York under the rules and
       regulations of the Directors Guild of America, Inc. as would apply under a Directors
       Guild of America Agreement. Any award or judgment based thereon may be
       entered and confirmed in any court of competent jurisdiction.
           14.9       Labor Permits. Producer agrees to apply for and obtain all necessary
       labor permits at its sole cost and expense. Director will cooperate at all times and
       supply all information and references as may be required to obtain said labor
       permits.
          14.10      Governing Law. This Agreement will be governed, construed and
       enforced in accordance with the laws of the State of New York applicable to

                                            - 16 -
    Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 17 of 42




        agreements executed and to be wholly performed therein. Artist expressly submits
        to the exclusive jurisdiction of all federal and state courts in the State of North
        Carolina. Artist consents that they may be served within or without such court’s
        jurisdiction by registered mail or by personal service, provided a reasonably time
        for appearance is allowed. Artist waives any claims that such courts are an
        inconvenient forum. Artist also expressly submits to the sole jurisdiction of the
        State of North Carolina, County of Stanly, for arbitration, mediation, or alternative
        dispute resolution proceedings.
            14.11       Entire Agreement. This agreement and any exhibits attached hereto
        constitute the final, binding, and entire agreement between the parties hereto and
        supersedes any and all prior written or oral agreements between the parties relating
        to the subject matter hereof. It cannot be modified or amended except by a written
        instrument signed by the parties hereto.
   \\
   \\
   \\
   \\
   \\
   \\
   \\
   \\


IN WITNESS WHEREOF, the parties hereto on the date first herein set forth have set
their hand.

                                    Producer: EW BROOKS BOOKS LLC


                                    By: __________________________________
                                        Edwyna Brooks

                                    Its: Owner

                                     Director: POPPINGTON LLC


                                    By: __________________________________
                                     Damon Dash


                                     Its: ____________________
                                       (Title)




                                           - 17 -
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 18 of 42




       EXHIBT C




                              18
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 19 of 42




                              19
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 20 of 42




                              20
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 21 of 42




                              21
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 22 of 42




                              22
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 23 of 42




                              23
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 24 of 42




                              24
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 25 of 42




                              25
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 26 of 42




                              26
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 27 of 42




                              27
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 28 of 42




                              28
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 29 of 42




                              29
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 30 of 42




                              30
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 31 of 42




                              31
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 32 of 42




     EXHIBIT D




                              32
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 33 of 42




                              33
    Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 34 of 42




             EXHIBIT E
From: App Store Notices <AppStoreNotices@apple.com>
Date: Tue, Feb 27, 2018 at 6:18 PM
Subject: Apple Inc. (our ref# APP90457)
To: <ewbrooksbooks@gmail.com>, <nick@groundwurk.com>


Dear Edwyna and Sir or Madam,

**Please include APP90457 in the subject line of any future correspondence on this
matter.**

Thank you for your email addressing the app below. We consider the matter resolved.

Developer: Nicholas Stokes
Provider: Nicholas Stokes|25077235786
Title: Dame Dash Studios
Apple ID: 1179470119
-

If at any time you wish to reopen the matter regarding this app, please send us an email
with your reference number (APP90457) in the subject line.

Sincerely,

James

   iTunes Legal Apple One Apple Park Way Cupertino, CA
95014 AppStoreNotices@apple.com
The information in this e-mail and any attachment(s) is intended solely for the personal
and confidential use of the designated recipients. This message may be an attorney-client
communication protected by privilege. If you are not the intended recipient, you may not
review, use, copy, forward, or otherwise disseminate this message. Please notify us of
the transmission error by reply e-mail and delete all copies of the message and any
attachment(s) from your systems. The use of the sender's name in this message is not
intended as an electronic signature under any applicable law. Thank you.

>
> ----- Original Message -----
> From: ewbrooksbooks@gmail.com
                                            34
    Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 35 of 42




> Subject: Re: Apple Inc. (our ref# APP90457) Notice of Complaint
> Date: Feb 1, 2018 at 5:38 PM
> To: nick@groundwurk.com
> Cc: AppStoreNotices@apple.com
>
>
> Thank you and only the best to you.
>
> -EW
>
> On Thu, Feb 1, 2018 at 7:12 PM, Nicholas Stokes <nick@groundwurk.com> wrote:
>
> > I removed it the same day so last week.
>>
>>
> > On Thu, Feb 1, 2018 at 4:10 PM EW Brooks <ewbrooksbooks@gmail.com> wrote:
>>
> >> All,
> >>
> >> That information is not correct. Mafietta was produced and totally
> >> financed by ME. Poppington has no ownership of this copyrighted and
> >> registered title.Thank you for informing DDS of your decision to remove
> >> this project. I appreciate your professionalism. Please advise of the
> >> removal date.
> >>
> >> Best,
> >>
> >> EW Brooks
> >>
> >> On Thu, Jan 25, 2018 at 9:06 PM, Nicholas Stokes <nick@groundwurk.com>
> >> wrote:
> >>
> >>> To Whom it May Concern:
> >>>
> >>> I am just the platform publisher and manager for Dame Dash Studios
> >>> (DDS). I do not own the app or receive any subscription revenues from
> >>> members who sign up. I just spoke to the team that DDS team informing them
> >>> of 2 things. First, that I received this notice and secondly, that I would
> >>> be removing this title from this app per this complaint.
> >>>
> >>> It is my understanding that the Dame Dash Studios team has full
> >>> copyright to this title and that it was produced by Poppington Inc, the
> >>> company that we manage this app for.
> >>>

                                       35
    Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 36 of 42




> >>> Please let me know if you have any questions. Thanks.
> >>>
> >>> Nicholas Stokes
> >>> Partner / CTO
> >>> Groundwork Media Group
> >>> 310-738-1454 <(310)%20738-1454>
> >>> email: nick@groundwurk.com
> >>> web: http://groundwurk.com/
> >>>
> >>> On Jan 25, 2018, at 5:14 PM, App Disputes <AppStoreNotices@apple.com>
> >>> wrote:
> >>>
> >>> Dear Sir or Madam,
> >>>
> >>> **Please include APP90457 in the subject line of any future
> >>> correspondence on this matter.**
> >>>
> >>> On 12/29/2017, we received a notice from E. W. Brooks ("Complainant")
> >>> that Complainant believes the app listed below infringes its intellectual
> >>> property rights. In particular, Complainant believes you are infringing
> >>> its copyright. Please see their comments below.
> >>>
> >>> Developer: Nicholas Stokes
> >>> Provider: Nicholas Stokes|25077235786
> >>> App Title: Dame Dash Studios
> >>> Apple ID: 1179470119
> >>>
> >>> Comments from Complainant: This application has published my
> >>> intellectual property without permission. The short film Mafietta is not
> >>> authorized to be published on this platform. I am the owner and executive
> >>> producer of this piece. I would simply like it removed.
> >>> -
> >>>
> >>> You can reach Complainant through Edwyna Brooks (email:
> >>> ewbrooksbooks@gmail.com), copied on this email. Please exchange
> >>> correspondence directly with Complainant.
> >>>
> >>> We look forward to receiving written assurance that your application
> >>> does not infringe Complainant's rights, or that the parties are taking
> >>> steps to promptly resolve the matter. Please keep us apprised of your
> >>> progress.
> >>>
> >>> Please note that during the course of this matter:
> >>>

                                         36
    Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 37 of 42




> >>> 1. Correspondence to Apple must include the reference number noted
> >>> above in the subject line and copy the other party. All correspondence
> >>> sent to Apple may be shared with the other party.
> >>>
> >>> 2. Written assurance of rights may include confirmation that your
> >>> application does not infringe Complainant's rights, an express
> >>> authorization from Complainant, or other evidence acceptable to Apple, and
> >>> should include documentation wherever possible.
> >>>
> >>> 3. Should you choose to remove your application (for example, while you
> >>> make any necessary changes), visit iTunes Connect at
> >>> http://itunesconnect.apple.com and access your app in the Manage Your
> >>> Application module.
> >>>
> >>> • Access your app in the "My Apps" module
> >>> • Click on the "Pricing and Availability" tab from the App Summary Page
> >>> and select "Edit" by "Availability"
> >>> • Select and deselect "All" territories to uncheck all App Store
> >>> territories
> >>> • Click on the "Done" button
> >>>
> >>> 4. Developers with a history of allegations of repeat infringement, or
> >>> those who misrepresent facts to Apple and/or the Complainant are at risk of
> >>> termination from the Developer Program.
> >>>
> >>> 5. Failure to respond to the Complainant or to take steps toward
> >>> resolving a dispute may lead to removal of the app(s) at issue as in
> >>> violation of the App Store Review Guidelines and/or the iOS Developer
> >>> Program License Agreement. Please keep Apple apprised of your progress.
> >>>
> >>> Thank you for your immediate attention.
> >>>
> >>> Sincerely,
> >>>
> >>> Barry
> >>>
> >>> iTunes Legal | Apple | 1 Infinite Loop | Cupertino | CA | 95014
> >>>
<https://maps.google.com/?q=1+Infinite+Loop+%7C+Cupertino+%7C+CA+%7C+9501
4&entry=gmail&source=g>
> >>> | | mailto:AppStoreNotices@apple.com <AppStoreNotices@apple.com>
> >>> The information in this e-mail and any attachment(s) is intended solely
> >>> for the personal and confidential use of the designated recipients. This
> >>> message may be an attorney-client communication protected by privilege. If

                                       37
     Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 38 of 42




> >>> you are not the intended recipient, you may not review, use, copy, forward,
> >>> or otherwise disseminate this message. Please notify us of the
> >>> transmission error by reply e-mail and delete all copies of the message and
> >>> any attachment(s) from your systems. The use of the sender's name in this
> >>> message is not intended as an electronic signature under any applicable
> >>> law. Thank you.
> >>>
> >>>



--
E.W. Brooks
Owner & Author
E.W. Brooks Books LLC
www.Mafietta.com
270.984.8079

Be Mafietta
Read Mafietta
Watch Mafietta



This e-mail, including attachments, may include confidential and/or
proprietary information, and may be used only by the person or entity
to which it is addressed. If the reader of this e-mail is not the intended
recipient or his or her authorized agent, the reader is hereby notified
that any dissemination, distribution or copying of this e-mail is
prohibited. If you have received this e-mail in error, please notify the
sender by replying to this message and delete this e-mail immediately.




                                           38
Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 39 of 42




      EXHIBIT F




                              39
    Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 40 of 42




            EXHIBIT G
https://www.imdb.com/title/tt5553260/?ref_=nm_flmg_act_1


         Mafietta: Rise of a Female
         Boss (2016)
         17min | Short, Crime, Romance




Clarke drowns herself in her work to escape the reality of being single and lonely at thirty.
Despite her best efforts, she cannot ignore her longing for love, adventure and power. Her
best... See full summary »
Director:
Damon Dash
Writer:
E.W. Brooks
Stars:
Frank Coleone, Chandra Davis, Diallo Edmond | See full cast & crew »
View production, box office, & company info on IMDbPro



Search for "Mafietta: Rise of a Female Boss" on Amazon.com

                                          40
       Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 41 of 42




Photos



                                                              Add Image
See all 5 photos »
Edit

Cast
Credited cast:

        Frank Coleone                          ...    Mike


        Chandra Davis                          ...    Clarke Williams


        Diallo Edmond                          ...    Kat


        Saudia McCray                          ...    Dee


        Murda Mook                             ...    Errol Bellow


        Keon Taylor                            ...    Detective (voice)


        Smith William                          ...    Black

See full cast »
View production, box office, & company info on IMDbPro
Edit

Storyline
Clarke drowns herself in her work to escape the reality of being single and lonely at thirty.
Despite her best efforts, she cannot ignore her longing for love, adventure and power. Her
best friend, Tracy Patton unknowingly answers her call when a mutual friend recounts her
night of ecstasy with one of the richest men in town. Suddenly, Clarke is ready for her own
dose of love and adventure and plots to get her own up and close glimpse of the flash and
fame, but is she ready to become Mafietta?

                                          41
       Case 1:19-cv-01944-JSR Document 18 Filed 03/17/19 Page 42 of 42




 Plot Summary | Add Synopsis



Genres:
Short | Crime | Romance



Parents Guide:
 Add content advisory for parents »
Edit

Details
Official Sites:
Official site
Country:
USA
Language:
English



Company Credits
Show more on IMDbPro »



Technical Specs
Runtime:
17 min
Color:
Color
See full technical specs »




                                      42
